At pages 10-12, with respect to claim 21, applicant argues that any combination of Deshpande, Sengupta, and Jayaram fail to disclose “receiving, by one of the enterprise gateway server or the carrier gateway server, the request from the other one of the carrier gateway server or the enterprise gateway server in response to the one of the enterprise gateway server or the carrier gateway server allowing the request and the carrier policy or the enterprise policy allowing the handover” by asserting that “claim 21 requires both the one of the enterprise gateway server or the carrier gateway sever allowing the request and the carrier policy or the enterprise policy allowing the handover.” [applicant added emphasis].
	In reply, the emphasized receiving method is interpreted as “one of two gateway servers receives a handover request from another gateway server and allows the handover request according to the policy of one of the servers.”
¶.[0007] of Deshpande discloses “accordingly, there are now instances in which a session initiated by a mobile device over a circuit-switched network may be handed-off to a packet-switched network. There exists the need, therefore, to accomplish such handoffs in a manner that efficiently utilizes the resources of the networks. More over, it is beneficial that any method to accomplish efficient handoff does not introduce any changes to the legacy PSTN networks and cellular circuit switched networks.”
¶.[0031] of Deshpande discloses “a voice call continuity application server (VCC AS) 267 is also provided that anchors certain communication sessions. The VCC AS is part of a service that a network operator may provide to its subscribers. This service may be automatically included as a service or be a subscription service which a user must select and possibly pay additional fees for its capabilities. Original designs of a multimode network such as that in FIG. 1A envisioned that each time a mobile device initiated a circuit-switched call, then (if Anchoring involves the VCC AS storing sufficient information to restore or handoff a session if it becomes necessary. Typically such information includes the identity of the two parties participating in the session, the services being utilized during the session, and any transport specific information that is useful in defining the state of the network and the call during the session. Such a design automatically anchors all calls upon initiation regardless of whether that call ever actually requires handoff. Accordingly, resources of the VCC AS 267 are used for calls that do not require its functionality. Additionally, the procedure of anchoring the call adds a delay to the setup of the circuit-switched session which may be noticeable to a user.” [emphasis added].
 ¶.[0033] of Deshpande discloses “FIG. 3 depicts a flowchart of an exemplary method for anchoring sessions that varies significantly from the conventional static anchoring design just described. In accordance with the method of FIG. 3, anchoring occurs on a dynamic basis when needed. As a result, system resources of the VCC AS 267 are used more efficiently and call setup times can be reduced. In step 302, a user of a mobile device initiates a circuit-switched session such as a conventional voice telephone call. During this session, however, the mobile device may detect, in step 304, that a handoff condition exists. A handoff condition occurs when the mobile device determines that a packet-switched access network is available for handling the current session. More particularly, during an ongoing circuit-switched session, the mobile device may determine that it has entered the coverage area of a packet-switched network and that this network would be suited for handling the current circuit-switched session. One of ordinary skill will recognize that there are many functionally equivalent ways for the handset to determine when it is appropriate to transfer from the accessing the circuit-switched network to accessing the packet-switched network.
¶.[0034] of Deshpande discloses “the session to optionally allow handoff from the circuit-switched session to a packet-switched session, in step 310 Fig.3.”
¶.[0037] of Deshpande discloses “FIG. 4C depicts the next step in which the mobile device 400 initiates a session (path 407) with the VCC AS 406 via the packet-switched access network. The VCC AS recognizes the incoming call as the handover request and completes the handoff. As part of the call transfer procedure, the circuit switched call path between the terminal 400 and the MSC 404 is released. FIG. 4D depicts the final state in which there is (a) a signaling path between the mobile device 400 and the VCC AS 406, (b) a signaling path between the terminal 402 and the VCC AS 406 that utilizes the MSC 404 and the MGCF 408., (c) a media path between the mobile device 400 and the media gateway 410, and (d) a media path between the terminal 404 and the media gateway 410 utilizing the MSC 404. Accordingly, the mobile device 400 has completed a handoff from a circuit-switched session to a packet-switched session without the other terminal 402 being aware of the transfer. In addition, the circuit switched network elements such as MSC are unaware of the handover of the circuit switched session.” [emphasis added].
As shown in Fig.2 and ¶.[0037] of Deshpande VCC AS recognizes the incoming call as the handover request and completes the handoff by receiving the handover request from IP Access Gateway or Packet Data Gateway.
              
    PNG
    media_image1.png
    439
    705
    media_image1.png
    Greyscale



In other words, Deshpande discloses a plurality of policies for session setup and handoff according to the policy or rules information as shown in the paragraphs and Figure. Therefore, the examiner disagrees respectfully.

/JUNG H PARK/            Primary Examiner, Art Unit 2411